NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks, filed September 29th, 2020 are found to be persuasive. 
Particularly, regarding the 35 U.S.C. §112(b) rejection of claim 13, Applicant makes clear the definition of the claimed hardness of the filter as would be known of one of ordinary skill in the art. The instant claims have been examined with the following definition: the 'hardness' corresponds to the ratio of the depressed hardness to the undepressed hardness when the filter is tested as described. This ratio is expressed as a percentage. The harder the material, the closer the hardness will be to 100%. 

Regarding the rejections of claims 1-3 and 6-15 under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 8,066,011 ("Clark") in view of U.S. Publication No. 2012/0291792 ("Treadaway"), Applicant avers where the combination of references would render the primary reference inoperable for the intended purpose. Examiner agrees. 
Clark discloses a smoking article comprising a tobacco rod and a filter element 20. In the embodiment shown in Figure 10, to which the Office Action refers, the filter element comprises 
As indicated in the Non-Final Rejection, Clark fails to disclose a plasticiser level of at least 22 percent by weight as recited in present claim 1. A level of plasticiser of at least 22% is significantly elevated compared to conventional fibre tow ([0013] of the published instant specification) and also higher than the defined range of Clark (the filter plasticiser is provided at a level of 4-20% and preferably 6-12%). There is nothing in Clark that would suggest to one of skill in the art to provide such an elevated level of plasticiser in the filter elements of Clark
As set out in the present specification, the provision of an elevated plasticiser level is intended to provide a more rigid mouth end cavity structure. However, in the arrangement of Clark, an increase in the rigidity of the outer section would seem to be undesirable because it would make it more difficult for the consumer to break the capsule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/            Primary Examiner, Art Unit 1747